Title: To John Adams from Daniel Cony, 17 January 1820
From: Cony, Daniel
To: Adams, John


				
					Venerable & Esteemed Sir
					Maine Augusta Jan. 17. 1820
				
				I herewith forward & present to you the constitution of Maine.—I have delayed sending it to you before, that the votes of the people for Acceptance might be ascertained—The whole Number of Votes returned from nearly all the Towns and Plantations 10,025 ten thousand and twenty five in favor. and only 873. Eight hundred Seventy three Against—great Unanimity—unprecedented majority for AcceptanceIt will afford me Satisfaction to hear from you, to learn your opinion of its practical resultswith friendly Salutations / I am Venerable Sir / your humb Servt.
				
					Daniel Cony
				
				
			